Title: Thomas Jefferson to Horatio G. Spafford, 20 December 1816
From: Jefferson, Thomas
To: Spafford, Horatio Gates


          
            Sir
            Monticello Dec. 20. 16.
          
          On my return from Bedford, after an absence of 7. weeks, I find here your favor of Nov. 23. with your magazine for Dec. 1815. for which be pleased to accept my thanks. you request permission to publish extracts from
			 my letter of Mar. 17. 1814. on the anticivism of our professional crafts. on this subject I must observe that I have not now the buoyant spirits of youth which enabled me formerly to disregard
			 hostile attacks, to assume to them a countenance of defence & defiance, and to enter the gladiatorial lists with them. writing, even a letter, is become my aversion. tranquility, reading and
			 relaxation are the summa bona of my present moments, and I shrink from every thing which may disturb them. if the sentiments expressed in that letter are of any force or value, use them as your own, or as those of an
			 anonymous correspondent. but do not, good Sir, make the least allusion to me or my name.
          Whether the sale of a Gazeteer of this state would be extensive enough to make it worth your while to undertake it, I am less qualified to judge than almost any other person; because I rarely go from home but to another distant & more solitary one. I see therefore those only who visit me here. I should very much doubt the pecuniary success of such a work, and however desirable, it would be a serious wrong to encorage an undertaking which might very possibly lead to loss. our booksellers in Richmond could give you the safest advice on this subject. with my best wishes for your success & happiness, I salute you with assurances of esteem & respect.
          Th: Jefferson
        